Exhibit 10.1


AGREEMENT AND PLAN OF REORGANIZATION


THIS AGREEMENT AND PLAN OF REORGANIZATION (“Agreement”) is dated as of  June 24,
2014, and is by and among Medifirst Solutions, Inc., a Nevada corporation
(“Medifirst”); Medical Lasers Manufacturer Inc, a Florida corporation (“MLM”)
and Ronald Rubin, D.M.D. (“Rubin”)
 
R E C I T A L S
 
WHEREAS, MLM has developed the Time Machine Laser Program that is intended to
provide non-invasive restorative skin care treatments.
 
WHEREAS,  Rubin is the holder of 1,500 shares of the common stock of MLM which
comprise all of the issued and outstanding common stock of MLM (“MLM Shares”).
 
WHEREAS, Medifirst considers it in the best interest of its shareholders that
MLM become a wholly-owned subsidiary.
 
WHEREAS, the respective Boards of Directors of Medifirst and of MLM have adopted
resolutions approving Medifirst’s acquisition of the  MLM Shares in exchange for
the issuance of common stock of Medifirst  , upon the terms and conditions
hereinafter set forth in this Agreement (“Exchange”) and
 
WHEREAS, it is intended that the terms and conditions of this Agreement comply
in all respects with Section 368(a)(1)(B) and/or Section 351 of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations corresponding
thereto, so that the Exchange shall qualify as a tax-free transaction under the
Code.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and in reliance upon the representations and warranties
hereinafter set forth, the parties agree as follows:
 
I.             THE EXCHANGE
 
1.01            Exchange.  Upon the terms and subject to the conditions of this
Agreement, Medifirst  will sell, convey, assign and transfer  to  Rubin 100,000
shares of Medifirst common stock (“Medifirst Shares”) and as consideration
therefore, Rubin will  sell, convey, assign and transfer  the  MLM Shares to
Medifirst..  As a result of the Exchange, MLM will become a subsidiary of
Medifirst.  For U.S. federal income tax purposes, it is intended that the
Exchange shall qualify as a tax-free transaction under Section 368(a)(1)(B)
and/or Section 351 of the Code.
 
1.02.           Closing.  Subject to the satisfaction or waiver of all of the
conditions set forth in Sections 5.01 and 5.02, the Closing of the Exchange
(“Closing”) shall take place on or  before   June 27, 2014 at the corporate
offices of Medifirst or at such other date and/or such other place as the
parties may designate.  Such date is referred to herein as the “Closing Date.”
 
 
 

--------------------------------------------------------------------------------

 
 
1.03.           Deliveries.  At the Closing, the following shall occur:
 
   (a)           Medifirst shall issue the Medifirst Shares to  Rubin and
deliver or cause to be delivered a stock certificate for said shares to  Rubin.
 
   (b)           Rubin shall  deliver or cause to be delivered to Medifirst the
MLM Shares and such other documents as Medifirst may reasonably request in
connection with the transactions contemplated hereby.
 
II.            REPRESENTATIONS AND WARRANTIES OF MEDIFIRST
 
Medifirst represents and warrants to MLM and Rubin, as follows as of the date of
this Agreement and as of the Closing:
 
2.01.           Organization; Corporate Matters.
 
   (a)           Medifirst is a company duly organized, validly existing and in
good standing under the laws of the State of Nevada. Medifirst has the corporate
power and authority to carry on its business as presently conducted; and is
licensed or qualified to do business in all jurisdictions in which the character
of its properties or nature of its business requires it to be so licensed or
qualified, other than such jurisdictions where the failure to be so qualified
would not have a material adverse effect on its financial condition, results of
operations or business.
 
   (b)           The copies of the corporate documents of Medifirst, which have
been made available to MLM prior to the Closing, are complete and correct copies
as amended and in effect on the date hereof.
 
2.02.           Capitalization. The authorized capital stock of Medifirst
consists of  200,000 ,000 shares of Common Stock, par value $0.0001 per share of
which 17,881,750 are issued and outstanding and 1,000,000 shares of Preferred
Stock, par value $0.0001 per share, none of which are issued and
outstanding.  All of the issued and outstanding shares of Medifirst common stock
are duly authorized, validly issued, fully paid and nonassessable.
 
2.03.           Authority.  Medifirst has full power and authority to enter into
this Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized and approved by the Board of Directors of
Medifirst, and no other corporate proceedings on the part Medifirst are
necessary to authorize this Agreement and the transactions contemplated hereby
in accordance with the terms hereof.  This Agreement has been duly and validly
executed and delivered by Medifirst and constitutes a valid and binding
agreement.
 
2.04.           Litigation.  To the best knowledge of Medifirst, (a) Medifirst
is subject to any judgment, order, decree or stipulation of any court or
quasi-judicial or administrative agency of any jurisdiction, domestic or
foreign, and (b) there is no litigation, proceeding or investigation pending or
threatened against Medifirst or any of its subsidiaries affecting any of its
respective properties or assets, or against any officer, director or shareholder
of Medifirst, that might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, affairs or condition of
Medifirst or its properties or assets, or that might call into question the
validity of this Agreement, or any action taken or to be taken pursuant hereto.
 
 
2

--------------------------------------------------------------------------------

 
 
III.           REPRESENTATIONS AND WARRANTIES OF MLM AND RUBIN
 
MLM represents and warrants to Medifirst, as follows as of the date of this
Agreement and as of the Closing:
 
3.01.           Organization; Corporate Matters.
 
(a)          MLM is a  corporation duly organized, validly existing and in good
standing under the laws of the State of Florida. MLM has the corporate power and
authority to carry on its business as presently conducted; and is licensed or
qualified to do business in all jurisdictions in which the character of its
properties or nature of its business requires it to be so licensed or qualified,
other than such jurisdictions where the failure to be so qualified would not
have a material adverse effect on its financial condition, results of operations
or business.
 
(b)          The copies of the corporate documents of MLM, which have been made
available to Medifirst prior to the Closing, are complete and correct copies as
amended and in effect on the date hereof.
 
3.02.           Capitalization. The authorized capital stock of MLM consists of
1,500 shares of Common Stock, par value $.01 per share of which 1,500 are issued
and outstanding. All of the issued and outstanding shares of  common stock are
duly authorized, validly issued, fully paid and nonassessable.
 
3.03.           Authority.  MLM has full power and authority to enter into this
Agreement and to carry out its obligations hereunder.  The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized and approved by the Board of Directors of MLM,
and no other corporate proceedings on the part MLM are necessary to authorize
this Agreement and the transactions contemplated hereby in accordance with the
terms hereof.  This Agreement has been duly and validly executed and delivered
by MLM and constitutes a valid and binding agreement.
 
3.04            Title to Assets; Encumbrances. MLM owns good and marketable
title to its assets, free and clear of any  liens and encumbrances.
 
3.05            Intellectual Property Assets.
 
(a)    The term “ Intellectual Property Assets” means all intellectual property
owned or licenses by MLM in which MLM has a proprietary interest, including:
 
(i)          MLM’s name, all assumed fictional names, business names, trade
names, registered and unregistered trademarks, service marks and  applications
(“Marks”).
 
(ii)         All patents, patent applications and inventions that may be
patentable (“Patents”).
 
(iii)        All know-how, trade secrets, confidential or proprietary
information, software, technical information, data, process technology (“Trade
Secrets”).
 
(b)    The Intellectual Property Assets are all those necessary for the
operation the business of MLM as it is currently conducted. MLM is the owner or
licensee of all right, title and interest in and to each of the Intellectual
Property Assets, free and clear of all liens and encumbrances.
 
 
3

--------------------------------------------------------------------------------

 
 
3.06.           Litigation.  To the best knowledge of MLM, (a) MLM is subject to
any judgment, order, decree or stipulation of any court or quasi-judicial or
administrative agency of any jurisdiction, domestic or foreign, and (b) there is
no litigation, proceeding or investigation pending or threatened against MLM or
any of its subsidiaries affecting any of its respective properties or assets, or
against any officer, director or shareholder of MLM, that might result, either
in any case or in the aggregate, in any material adverse change in the business,
operations, affairs or condition of MLM or its properties or assets, or that
might call into question the validity of this Agreement, or any action taken or
to be taken pursuant heret
 
3.07           Title to Rubin Shares. Rubin holds good and marketable title to
the MLM Shares free and clear of all liens and encumbrances and such shares are
fully paid and nonassessable.
 
3.08.           Restricted Securities. Rubin acknowledges that the  Medifirst
Shares will not be registered pursuant to the Securities Act of 1933, as amended
(“Securities Act”), or any applicable state securities laws, that the Company
Shares will be characterized as “restricted securities” under federal securities
laws, and that under such laws and applicable regulations the  Medifisrt Shares
cannot be sold or otherwise disposed of without registration under the
Securities Act or an exemption therefrom. In this regard, Rubin is familiar with
Rule 144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
 
3.09.           Legend. Rubin acknowledges that the certificate(s) representing
the  MLM Shares shall each prominently set forth a legend in substantially the
following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT  PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR  PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.
 
IV.           COVENANTS AND AGREEMENTS OF THE PARTIES EFFECTIVE PRIOR TO CLOSING
 
4.01.           Conduct of Business. Subject to the provisions hereof, from the
date hereof through the Closing, Medifirst and MLM, respectively, shall (a)
conduct its business in the ordinary course and in such a manner so that the
representations and warranties contained herein shall continue to be true and
correct in all material respects as of the Closing as if made at and as of the
Closing and (b) not enter into any material transactions or incur any material
liability not required or specifically contemplated hereby, without first
obtaining the written consent of the other
 
V.            CONDITIONS TO CLOSING
 
5.01.           Conditions to Obligations of MLM and Rubin.  The obligations of
MLM and Rubin, respectively, under this Agreement shall be subject to each of
the following conditions:
 
(a)              Medifirst shall have delivered or caused to be delivered
the  Medifirst Shares listed in Sections 1.03(a).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)             The representations and warranties of Medifirst contained herein
shall be true in all material respects at the Closing with the same effect as
though made at such time, except for those representations and warranties made
as of a particular date which shall be true and correct as of such date.
Medifirst shall have performed in all material respects all of their respective
obligations and complied in all material respects with all covenants and
conditions required by this Agreement to be performed or complied with by it at
or prior to the Closing.
 
(c)              No injunction or restraining order shall be in effect, and no
action or proceeding shall have been instituted and, at what would otherwise
have been the Closing, remain pending before a court to restrain or prohibit the
transactions contemplated by this Agreement.
 
(d)             All statutory requirements for the valid consummation by
Medifirst of the transactions contemplated by this Agreement shall have been
fulfilled.  All authorizations, consents and approvals of, filings with and
notices to any governmental body, court, agency, official or authority and other
persons required to be obtained in order to permit consummation by Medifirst of
the transactions contemplated by this Agreement shall have been obtained.
 
(e)              There shall not be or exist any change, effect, event,
circumstance, occurrence or state of facts that has had, has or which reasonably
could be expected to have a material adverse effect on Medifirst.
 
5.02.           Conditions to Obligations of Medifirst.  The obligations of
Medifirst under this Agreement shall be subject to the following conditions:
 
(a)             Rubin shall have delivered or caused to be delivered the  MLM
Shares listed in Section 1.03(b).
 
(b)             The representations and warranties of  MLM and Rubin contained
herein shall be true in all material respects at the Closing with the same
effect as though made at such time, except for those representations and
warranties made as of a particular date which shall be true and correct as of
such date.  MLM  and Rubin shall have performed in all material respects all of
their respective obligations and complied in all material respects with all
covenants and conditions required by this Agreement to be performed or complied
with by them  at or prior to the Closing.
 
(c)              No injunction or restraining order shall be in effect, and no
action or proceeding shall have been instituted and, at what would otherwise
have been the Closing, remain pending before a court to restrain or prohibit the
transactions contemplated by this Agreement.
 
(d)             All statutory requirements for the valid consummation by MLM and
Rubin of the transactions contemplated by this Agreement shall have been
fulfilled.  All authorizations, consents and approvals of, filings with and
notices to any governmental body, court, agency, official or authority and other
persons required to be obtained in order to permit consummation by MLM of the
transactions contemplated by this Agreement shall have been obtained.
 
(e)              There shall not be or exist any change, effect, event,
circumstance, occurrence or state of facts that has had, has or which reasonably
could be expected to have a material adverse effect on MLM.
 
 
5

--------------------------------------------------------------------------------

 
 
VI.
TERMINATION

 
6.01.           Termination.  This Agreement may be terminated at any time prior
to the Closing Date as follows:
 
(a)             by mutual consent of  the parties hereto;
 
(b)             by   any party hereto if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable; or
 
(c)             by  any party hereto if the Exchange shall not have been
consummated before June 27, 2014.
 
6.02.           Effect of Termination.  In the event of proper termination of
this Agreementas provided in Section 6.01, this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of any party
hereto. In such event, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.
 
6.03.           Survival of Representations, Warranties and Agreements.  The
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the consummation
of the transactions contemplated hereby and shall remain in full force and
effect after the Closing Date.
 
VII.
MISCELLANEOUS

 
7.01.           Tax Treatment.  The Exchange contemplated hereby is intended to
qualify as a so-called “tax-free” reorganization and/or incorporation under the
provisions of Section 368(a)(1)(B) and or Section 351 of the Code.  The parties
hereto  acknowledge, however, that they each have been represented by their own
tax advisors in connection with this transaction; that neither has made any
representation or warranty to the other with respect to the treatment of such
transaction or the effect thereof under applicable tax laws, regulations, or
interpretations; and that no attorney’s opinion or private letter ruling has
been obtained with respect to the treatment of such transactions or the effects
thereof under the Code.
 
7.02            Notices.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if delivered
personally, sent by overnight courier or mailed by registered or certified mail
(postage prepaid and return receipt requested),or by email or other means of
electronic delivery to the party to whom the same is so delivered, sent or
mailed at addresses set forth below:
 
If to Medifirst  :                    Bruce Schoengood
45 E. Main Street
Freehold NJ, NJ 07728
Email: bruce@medifirsrsolutions.com


 
6

--------------------------------------------------------------------------------

 
 
If to MLM or Rubin:            Ronald Rubin, D.M.D.
Medical Lasers Manufacturer Inc.
801 Meadows Road.
Boca Raton Florida, FL 33486
 
Email: omsboca@gmail.com


7.03.           Entire Agreement; Amendments.  This Agreement and other
documents and writings referred to herein or delivered pursuant hereto, which
form a part hereof, contains the entire understanding of the parties with
respect to its subject matter.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings other than those expressly set forth
herein or therein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to its subject matter.  This
Agreement may be amended only by a written instrument duly executed by the
parties or their respective successors or assigns.
 
7.04.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
7.05.           Governing Law; Venue.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New Jersey
without regard to its conflict of laws doctrines.  Any and all actions brought
under this Agreement shall be brought in the state and/or federal courts of the
United States sitting in the State of New Jersey and each party hereby waives
any right to object to the convenience of such venue.
 
7.06.           Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties shall negotiate
in good faith to modify this Agreement to preserve each party's anticipated
benefits under this Agreement.
 
7.07.           Separate Counsel.  Each party hereby expressly acknowledges that
it has been advised to seek its own separate legal counsel for advice with
respect to this Agreement, and that no counsel to any party hereto has acted or
is acting as counsel to any other party hereto in connection with this
Agreement.
 
7.08.           Expenses.  At or prior to the Closing, the parties hereto shall
pay all of their own expenses relating to the transactions contemplated by this
Agreement, including, without limitation, the fees and expenses of their
respective counsel and financial advisers.
 
 
7

--------------------------------------------------------------------------------

 
 
7.09.           Publicity.  Except as otherwise required by law or the rules of
the SEC, so long as this Agreement is in effect, neither Medifirst nor MLM shall
issue or cause the publication of any press release or other public announcement
with respect to the transactions contemplated by this Agreement without the
written consent of the other party, which consent shall not be unreasonably
withheld.
 
           IN WITNESS WHEREOF, this Agreement has been duly executed and
delivered by the parties hereto as the date first above written.
 
MEDICAL LASERS MANUFACTURER INC.
 
MEDIFIRST SOLUTIONS, INC.
     
By:
/s/ Ronald Rubin, D.M.D.
 
By:
/s/ Bruce Schoengood
Name:
Ronald Rubin, D.M.D.
 
Name
Bruce Schoengood
Title:
President
 
Title:
President

 
RUBIN
     
/s/ Ronald Rubin D.M.D.
 
Ronald Rubin, D.M.D.
 

 
 
8

--------------------------------------------------------------------------------